IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Office of The Attorney General,              :
                        Petitioner           :
                                             :
      v.                                     :
                                             :
Narcotics Agents Regional                    :
Committee, FOP Lodge # 74,                   :
                        Respondent           :   No. 1553 C.D. 2015



                                     ORDER



            NOW, June 10, 2016, upon consideration of petitioner’s application for

reargument en banc, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge